In a proceeding pursuant to Family Court Act article 6, the appeal is from an order of the Family Court, Nassau County (Brennan, J.), dated March 8, 2002, which denied the motion of Richard Blauman for the return of all weapons which he had surrendered pursuant to previous court orders, and directed that those weapons should not be returned to him.
Ordered that the order is modified, on the law, by deleting the provision thereof directing that the weapons surrendered by the appellant pursuant to previous court orders should not be returned to him; as so modified the order is affirmed, without costs or disbursements.
The Family Court properly denied the appellant’s motion for the return of all weapons which he had surrendered pursuant to previous court orders, as the Family Court did not have the jurisdiction to issue an order making such a directive in a proceeding pursuant to Family Court Act article 6 (cf. Family Ct Act § 842-a [2] [b]). Likewise, the Family Court did not have the *728jurisdiction to issue an order directing that the appellant’s weapons should not be returned to him. The appellant’s remedy is to make an application to the officer that currently has custody of the weapons. Prudenti, P.J., Ritter, Adams and Cozier, JJ., concur.